Citation Nr: 1726204	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty with the United States Army from March 1986 to July 1986 and November 1990 to July 1991.  The Veteran had service in Southwest Asia in support of Operation Desert Shield/Desert Storm. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran was scheduled for a hearing before the Board at the RO in April 2013.   However, in correspondence dated April 26, 2013, the Veteran cancelled his hearing and stated that he did not want it to be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This case was previously remanded for additional development in May 2015 and June 2016 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the medical opinion obtained by VA in July 2010 does not adequately address the nature and etiology of the Veteran's claimed psychiatric disability.  Consequently, the Board has twice remanded the Veteran's claim for further development in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

In its June 2016 remand, the Board instructed the RO to return the case to the July 2010 examiner for a medical opinion to determine the nature and etiology of any psychiatric disorders that might be present.  The Board specifically stated that if an additional examination was deemed necessary by the examiner, such an examination should be scheduled and the Veteran should be notified of the date, time, and place of the scheduled VA examination.  The Board further provided that "[i]n the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable."

In an August 2016 deferred rating decision, the Decision Review Officer (DRO) determined that a new VA examination would be necessary because the July 2010 examiner was no longer available, and in any case, nearly six years had passed since the initial evaluation.  The evidence of record indicates that the Veteran was scheduled for a VA examination in August of 2016, but he failed to RSVP and the examination was cancelled.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655 (a), (b).  However, it is unclear whether the Veteran received proper notification of the examination.  Contrary to the June 2016 remand directive, the record contains no documentation showing that notice scheduling the examination was sent to the Veteran's last known address, nor is there any indication whether any notice that was sent was returned as undeliverable.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Consequently, remand is again necessary in order to schedule the Veteran for a VA examination concerning his claimed psychiatric disability.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should secure any outstanding, relevant VA medical records.

2.  Schedule the Veteran for a VA examination concerning his claimed psychiatric disability.  The Veteran should be notified of the date, time, and place of the examination.  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have been present during the pendency of the appeal, to include whether the Veteran has had PTSD, major depressive disorder, an anxiety disorder, a mood disorder, and a psychotic disorder.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In making this determination, the examiner should address the Veteran's contention that his psychiatric symptoms manifested prior to his current psychosocial stressors and are related to his service in Southwest Asia during his active duty service from November 1990 to July 1991.  See December 2012 VA Form 9 and July 2010 VA PTSD examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment on the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The examiner should also state whether any polysubstance dependency is caused by a psychiatric disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






